DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application, 16/603,315, is a 371 of PCT/US 2018/012051 filed January 2, 2018.
Response to Restriction Election
Applicant's election with traverse of Group I, claims 1-7, drawn to the powder bed material in the reply filed on December 16, 2021 is acknowledged.  The traversal is on the ground(s) of anticipation of the possibility of rejoinder.  This is not found persuasive because the elected independent claim for prosecution, claim 1, is rejected below over Colin in view of Ibe, over Colin in view of Sommer, and over Seyda as evidenced by ASTM E562-11, indicating that it lacks unity of invention with the other inventive groups of the restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement filed March 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document of WO 2015/056230, WO 2016/152023, and WO 2017/131760. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objection
Claim 1 is objected to because of the following informalities:  
Line 7 “1.1” is not a ratio. For the purpose of examination, it will be given the broadest reasonable interpretation of referring to the ratio of 1.1:1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Colin (US 2015/0321355) in view of Ibe (WO 2017/110829 with citations from US 2018/0369909).
Regarding claims 1-4, Colin teaches a powder bed for selectively melting or sintering ([0001]-[0003]) with a bimodal powder particle size distribution ([0065]) with a d50%-1 of 3.5 um, d10%-1 of 2.2 um, and d90%-1 of 10 um, and d50%-2 of 24.5 um, d10%-2 of 15 um, and d90%-2 of 50 um ([0076]) where the particles are same-size spheres with a mean size ratio of 1/7 and where the first particle distribution represents 27% by weight (i.e. the second particle distribution is 100-27, 73%) ([0075]).

Large Particulate Metal
Small Particulate Metal

Claims 1-3
Colin [0075], [0076]
Claims 1, 2, 4
Colin [0075], [0076]
Weight %
20 to 95
55 to 75
73
5 to 80
25 to 45
27
D50 um
20 to 100
24.5
1 to 15
3.5
D10 um
10 to 30
15
0.1 to 10
2.2
D90 um
35 to 75
50
10 to 25
10



Ibe teaches additive manufacturing material for powder rapid prototype manufacturing ([0001]) where powder for lamination manufacturing is formed with particles which are approximately true spheres (i.e. spherical) ([0005]) with an aspect ratio that is less than 1.4 ([0073]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the powder of spherical morphology (Colin [0025]) to have an aspect ratio of less than 1.4 because this aspect ratio takes flowability of the additive manufacturing material into account (Ibe [0074]), and when the powder has an external shape that is close to a true sphere there is less effect by, for example, crystal planes, edges, corners or angular parts , and the additive manufacturing material may have a significantly increased flowability (Ibe [0070], [0073]). 
Colin in view of Ibe teaches powder of spherical morphology (Colin [0025]; Ibe [0005]) with a bimodal powder particle size distribution (Colin [0065], [0075], [0076])  that increases compactness of the powder bed (Colin [0038]-[0040]) and obtains an excellent surface state for the finish part (Colin [0025]) with an aspect ratio of less than 1.4 (Ibe [0074]). This reads on both particle size distributions in Colin having an aspect ratio of less than 1.4, which overlaps with the claimed large particulate metal having an average aspect ratio from 1:1 to 1.1:1 and the small particulate metal having an aspect ratio from greater than 1.1 to 2:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Further, the prior art is directed to increasing the compactness, or density, of the powder bed (Colin [0039], [0073]-[0075]); Ibe [0009], [0011], [0012], [0046]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claim 5, Colin teaches metal powder ([0002], [0094]), such as an alloy based on iron, titanium, cobalt, copper, magnesium, aluminum, molybdenum, tungsten, zirconium, silver, tantalum, zinc, gold, niobium, or platinum ([0095]).
Regarding claim 6, Colin teaches the material of the particles is metallic ([0002], [0094]). The broadest reasonable interpretation of the teaching of a metallic powder encompasses both elemental metal and alloys, where elemental metal reads on the claim.
Regarding claim 7, Colin teaches a bimodal powder particle size distribution ([0065]) with d50%-1 of 3.5 um and d50%-2 of 24.5 um (i.e. the large particulate metal and the small particulate metal are different because they have different d50%) ([0076]) where it is possible for the first particle distribution and the second particle distribution to present mutually different chemical compositions (i.e. the large particulate metal and the small particulate metal are different chemical compositions) ([0092]).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Colin (US 2015/0321355) in view of Sommer (US 2006/0199309).
Regarding claims 1-4, Colin teaches a powder bed for selectively melting or sintering ([0001]-[0003]) with a bimodal powder particle size distribution ([0065]) with a d50%-1 of 3.5 um, d10%-1 of 2.2 um, and d90%-1 of 10 um, and d50%-2 of 24.5 um, d10%-2 of 15 um, and d90%-2 of 50 um ([0076]) where the particles are same-size spheres with a mean size ratio of 1/7 and where the first particle distribution represents 27% by weight (i.e. the second particle distribution is 100-27, 73%) ([0075]).

Large Particulate Metal
Small Particulate Metal

Claims 1-3
Colin [0075], [0076]
Claims 1, 2, 4
Colin [0075], [0076]
Weight %
20 to 95
55 to 75
73
5 to 80
25 to 45
27
D50 um
20 to 100
24.5
1 to 15
3.5
D10 um
10 to 30
15
0.1 to 10
2.2
D90 um
35 to 75
50
10 to 25
10


Colin teaches powders of spherical morphology ([0025]), but is silent to the aspect ratio of the large particulate metal being from 1:1 to 1.1:1 and the aspect ratio of the small particulate metal being greater than 1.1:1 to 2:1.
Sommer teaches multimodal particles with aspect ratios from 1 to about 1.6 ([0015]-[0017]) where some particles have an aspect ratio of 1 and other particles have different aspect ratios that are higher ([0016]) comprised of large particles intermixed with particles smaller in size such that the powder is different sizes with different shapes ([0038]) and has a maximum particle size of about 125 um ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the powder of Colin for the aspect ratio of one set of particles (i.e. small or large) to be 1 and the aspect ratio of the other particles to be more than 1 to about 1.6 this shape permits higher volume fractions and create more points of contact between the particles, increasing the thermal conductivity (Sommer [0038]). One of ordinary skill in the art would make the choice of which set of particles have which aspect ratio in order to increase the compactness, or density, of the powder bed (Colin [0039], [0073]-[0075]); Sommer [0043]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05(II)(A).
Regarding claim 5, Colin teaches metal powder ([0002], [0094]), such as an alloy based on iron, titanium, cobalt, copper, magnesium, aluminum, molybdenum, tungsten, zirconium, silver, tantalum, zinc, gold, niobium, or platinum ([0095]).
Regarding claim 6, Colin teaches the material of the particles is metallic ([0002], [0094]). The broadest reasonable interpretation of the teaching of a metallic powder encompasses both elemental metal and alloys, where elemental metal reads on the claim.
Regarding claim 7, Colin teaches a bimodal powder particle size distribution ([0065]) with d50%-1 of 3.5 um and d50%-2 of 24.5 um (i.e. the large particulate metal and the small particulate metal are different because they have different d50%) ([0076]) where it is possible for the first particle distribution and the second particle distribution to present mutually different chemical compositions (i.e. the large particulate metal and the small particulate metal are different chemical compositions) ([0092]).
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda (Seyda et al. Investigation of aging processes of Ti-6Al-4V powder material in laser melting. Physics Procedia 39 (2012) 425-431.) as evidenced by ASTM E562-11.
Regarding claims 1 and 5, Seyda teaches Ti-6Al-4V (i.e. titanium alloy) gas atomized powder (2. Experimental) with a particle size distribution that shows two peaks, one at about 15 um and another at about 40 um (Fig. 1(a)). 

    PNG
    media_image1.png
    608
    854
    media_image1.png
    Greyscale

The volume fraction of the large and small particles was estimated by imposing a grid over the micrograph of Fig. 1(b) and calculating the number of grid points that fall on a big or little particle divided by the number of grid points that fall on a particle (ASTM E562-11). See below annotated left figure where 10 grid points fall on big particles and 2 on small particles, for an estimated about 83 vol% big particles and about 17 vol% small particles. The average aspect ratio of the large and small particles was estimated by imposing perpendicular lines on 10 large and 10 small particles, finding the ratio of the lengths of the lines, then averaging. The white lines were imposed on the micrograph of Fig. 1(b), see below right figure, where the big particles have an aspect ratio of about 1.02 and the little particles have an aspect ratio of about 1.26. 

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    1253
    1664
    media_image3.png
    Greyscale

Regarding claims 3 and 4, in Seyda the particle size distribution of the small and large particles have D10 and D90 values that fall within the claimed ranges (Fig. 1(a)).
Regarding claim 7, Seyda teaches two peaks in the particle size distribution, one at about 15 um and the other at about 40 um (Fig. 1(a)). This reads on the large particulate metal and the small particulate metal being different because they are different sizes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735    



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735